I vote with Judge McLAUGHLIN for distribution per stirpes
because only thus do we keep the will consistent in its terminology and coherent in its plan and structure. We keep it consistent in its terminology, for otherwise the word "issue" means different things in different paragraphs. We keep it coherent in plan and structure, for otherwise there is *Page 49 
discrimination, beyond the limits of probable intention, in the treatment of descendants. Either of these considerations might be inadequate if viewed alone. Together they become persuasive.
I have said that distribution per stirpes makes the terminology of the will consistent. The need of preserving uniformity becomes apparent when we leave the subdivisions dealing with the daughter's share and go back to the subdivisions dealing with the gifts to others. On the death of the testator's wife, three sons, Charles, Frederick and Howard, are to receive their shares outright. The possibility existed that they might die in the lifetime of the testator before the gift became effective. In that event, the statute, prohibiting a lapse, would put their issue in their place, and divide the gift per stirpes
(Decedent Estate Law, secs. 29, 83, 98; Consol. Laws, ch. 13). We are not left to mere presumption in imputing to the testator knowledge that issue would be substituted. He makes his knowledge plain by adding a provision disposing of the shares in the event that no issue are in being. "Should either of my said sons last mentioned die leaving no lawful issue him surviving, then I give, devise and bequeath the said one-fifth share of the son so dying to and among his brothers and sisters him surviving in equal shares." In the same spirit of caution, he makes provision, after creating the trust for the benefit of his daughter with remainder to her issue, that in case of her death without issue there shall be division among her brothers. The vocabulary of the testator must, therefore, have been as inconstant as his plan was incoherent if he meant that there should be adherence, in the administration of this trust, to the rule of per capita
division. He was willing, in that view, to have issue take perstirpes if they were substituted for the sons, and per capita
if, in like circumstances, they were substituted for the daughter. I know that what *Page 50 
we speak of as the intention of the testator is often, in reality, the intention of the draftsman of the will, if, indeed, the situation, afterwards arising, was within the range of thought at all. I think we can hardly err, however, in imputing the desire alike to draftsman and to signer that the same words should preserve the same meaning through the successive paragraphs of the instrument which one drafted and the other signed (Matter of Farmers' Loan  Trust Co., 213 N.Y. 168,175). Consistency will, indeed, be sacrificed where intention, as revealed in context or surroundings, will thereby be promoted. The sacrifice will not be made to uphold a rule of distribution which yields to a "faint glimpse" of a contrary desire (Ferrer
v. Pyne, 81 N.Y. 281, 284; Matter of Farmers' Loan  TrustCo., supra; Petry v. Petry, 186 App. Div. 738; 227 N.Y. 621).
In emphasizing inconsistencies of phrase, I have exposed incongruities of purpose. The variable word is seen as the reflection of the variable mind. Yet the mind that conceived this will worked simply and directly. A dominant purpose, easily understood, has been consistently maintained. The purpose was to restrict the daughter to a life estate, to restrict also in divers ways the share assigned to Thomas, and subject to those exceptions to treat the descendants all alike. There is no trace of a desire that "issue" should be substituted in accordance with one formula of division when succeeding to one share, and in accordance with a different formula when succeeding to another. Applied to such a will, the per capita rule leads to incoherence and disorder. Division per stirpes gives unity and system.
The order of the Appellate Division should be reversed, and the surrogate's decree affirmed.
HISCOCK, Ch. J., CHASE, POUND, CRANE and ANDREWS, JJ., concur with McLAUGHLIN, J.; CARDOZO, J., also reads concurring opinion, in which all concur.
Order reversed, etc. *Page 51